DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment filed on December 20, 2019 is acknowledged.  Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed December 20, 2019; January 4, 2021 and March 8, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received December 20, 2019 are acceptable for examination purposes.
Specification
The substitute specification filed December 20, 2019 has been entered and the disclosure therein has been reviewed for examination purposes. The substitute abstract has also been entered and reviewed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ejiri et al. (U.S. Patent Application No. 2013/0330579).
As to claim 1, Ejiri discloses a first battery cell assembly S1 having at least one battery cell 2;
a second battery cell S2 assembly spaced apart from the first battery cell assembly by a predetermined distance and having at least one battery cell 2;
a bottom plate 21 configured to integrally support the second battery cell assembly and the first battery cell assembly; and
a top plate 23 disposed above the bottom plate to integrally cover the first battery cell assembly and the second battery cell assembly (Figs. 1, 9 and 10 applied to claim 1).  See marked-up Fig. 1 below.

    PNG
    media_image1.png
    641
    870
    media_image1.png
    Greyscale
 
As to claim 2, the module further comprises connection bridges 5 disposed between cell assemblies S1 and S2 and the cell assemblies are fastened to the connection bridges 5 via connecting rods 7 (Figs. 1 and 2, including marked-up Fig. 1 above, as applied to claim 2).
As to claim 3, first edge bridge 3 and second edge bridge 5 (plate 5 between S2 and S3 battery assemblies are provided and disposed at respective sides opposite the connection bridge 5 (plate between S1 and S2, see marked-up Fig. 1 above, as applied to claim 3).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (U.S. Patent Application No. 2014/0220391).
As to claim 1, Fuji discloses a first battery cell assembly 5 having at least one battery cell 2;
a second battery cell 5 assembly spaced apart from the first battery cell assembly by a predetermined distance and having at least one battery cell 2;
a bottom plate 71 configured to integrally support the second battery cell assembly and the first battery cell assembly; and
a top plate 72 disposed above the bottom plate to integrally cover the first battery cell assembly and the second battery cell assembly (Fig. 1 applied to claim 1).  

    PNG
    media_image2.png
    592
    743
    media_image2.png
    Greyscale

As to claim 2, the module further comprises connection bridges 7 disposed between cell assemblies and the cell assemblies are fastened to the connection bridges 7 bolts (Figs. 1-5 as applied to claim 2).
Portion of Fig. 1 showing adjacent modules with connection bridges 7.

    PNG
    media_image3.png
    205
    97
    media_image3.png
    Greyscale

Portion of Fig. 5 showing part of the connection bridge 7 including pieces 7b with through holes formed therein for linking the adjacent battery assemblies together in the manner shown in Fig. 1.  The fastening disclosed for this is screw fastening or other appropriate fastening schemes (para. [0054]). Thus elements 7 of adjacent battery modules, fastened together at portions 7b via screws or other fastening schemes defines a connection bridge between adjacent battery modules.
As to claim 3, edge bridges 3 are provided and disposed at both ends of each battery module and thus include bridges provided on the far sides of each module opposite the connection bridge 7 (Figs. 1-5 as applied to claim 3).
For example, portion of Fig. 3 showing component 3, which is understood to be present on both sides of a given battery cell assembly and therefore, includes an end bridge on the left side of the left battery module in Fig. 1 as well as an end bridge on the right side of the right battery module in Fig. 1.

    PNG
    media_image4.png
    268
    185
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    654
    725
    media_image5.png
    Greyscale

As to claim 4, each battery cell assembly includes side plates 41 disposed between the top plate 72 and bottom plate 71 and fastened to the connection bridges 7 and end plates 3 via bolts through the corresponding openings shown in portions 42 of the side plates 41 in the figures of Fujii (Figs. 4 and 5 as applied to claim 4).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Application No. 2013/0071713).
As to claim 1, Kim discloses a first battery cell assembly having at least one battery cell 10;
a second battery cell assembly spaced apart from the first battery cell assembly by a predetermined distance and having at least one battery cell 10;
a bottom plate 140 configured to integrally support the second battery cell assembly and the first battery cell assembly; and
a top plate 130 disposed above the bottom plate to integrally cover the first battery cell assembly and the second battery cell assembly (Figs. 1-2 and 5-7, applied to claim 1).  See marked up Fig. 1B for example:

    PNG
    media_image6.png
    586
    881
    media_image6.png
    Greyscale

Note in alternative embodiment, the connection bridge 250 spans the length of the connection bridge (Fig. 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. Patent Application No. 2014/0220391) as applied to claim 4 above, and further in view of Katayama et al. (U.S. Patent Application No. 2014/0284125).
As to claim 6, the module further comprises connection bridges 7 disposed between cell assemblies and the cell assemblies are fastened to the connection bridges 7 bolts (Figs. 1-5 as applied to claim 6).
Portion of Fig. 1 showing adjacent modules with connection bridges 7.

    PNG
    media_image3.png
    205
    97
    media_image3.png
    Greyscale

Portion of Fig. 5 showing part of the connection bridge 7 including pieces 7b with through holes formed therein for linking the adjacent battery assemblies together in the manner shown in Fig. 1.  The fastening disclosed for this is screw fastening or other appropriate fastening schemes (para. [0054]). Thus elements 7 of adjacent battery modules, fastened together at portions 7b via screws or other fastening schemes defines a connection bridge between adjacent battery modules.
As to claim 7, edge bridges 3 are provided and disposed at both ends of each battery module and thus include bridges provided on the far sides of each module opposite the connection bridge 7 (Figs. 1-5 as applied to claim 7).
For example, portion of Fig. 3 showing component 3, which is understood to be present on both sides of a given battery cell assembly and therefore, includes an end bridge on the left side of the left battery module in Fig. 1 as well as an end bridge on the right side of the right battery module in Fig. 1.

    PNG
    media_image4.png
    268
    185
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    654
    725
    media_image5.png
    Greyscale

As to claim 8, the battery module above includes a second pair of batteries in line with one another, thus defining a plurality of the battery modules placed along a lateral direction relative to the first battery module and thus laterally in relation to housing elements surrounding the modules (as applied to claim 8).	Fujii discloses that the invention therein is directed to vehicles (title, Figs. 10-11 as applied to claim 13).
Fujii does not teach of providing the battery module of claim 1 on a pack tray (claim 5).
It has long since been known in the art to dispose an array of battery modules on a common battery tray in an electric vehicle (see Katayama, Figs. 1 and 5-7).  The battery assembly includes a lower tray portion 44 below an upper lower plate 43 of the battery assemblies, where the presence of an additional second lower plate, or tray 44 provides for an arrangement which can provide cooling of the battery system below the array.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Fujii to include a lower tray below the bottom plate as taught by Katayama since it would have provided an assembly for supplying cooling to the cells beneath the array.  
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  Regarding claims 9-10, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery pack therein, including the limitations of claims 1 and 5-8, further comprising connection bridge fixing units configured to fix two facing bridges of the plurality of battery modules to each other and to fix the pack tray and the connection bridges to each other.\
a.  Regarding claims 11-12, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery pack therein, including the limitations of claims 1 and 5-8, further comprising connection edge bridge fixing units configured connect the pack tray and the edge bridges of the plurality of battery modules together. 
Note that the Written Opinion (PCT/KR2018/014870) of record indicates that claims 9-12 can be easily derived from the teachings of KR 10-2015-0016417 (corresponds to the US equivalent above, Kim (U.S. Patent Application No. 2013/0071713)).  However there is insufficient teaching or suggestion by the cited prior art of record to meet the features of these claims.  Therefore there is no reasonable motivation to arrive at the limitations of claims 9-12 according to this document.
Fujii et al. (U.S. Patent Application No. 2014/0220391) discloses of bridging elements between adjacent modules and upper and bottom plates disposed above and below plural cell assemblies as discussed above, but does not provide any teaching or guidance for meeting the features of claims 9 (and 10) or 11 (and 12).  The comprehensive features of claims 9 and 11 in the combination claimed is thus held to be novel over the cited prior art of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application No. 2012/0028099 discloses a battery module similar to claim 1 wherein first and second array of batteries 10 are provided under a common top plate 21 and bottom plate 21. U.S. Patent Application No. 2013/0059180 discloses providing plural battery modules between a shared top plate 700d and bottom plate 700c.  U.S. Patent Application No. 2013/0030587 discloses providing plural battery assemblies between a common top plate 26 and common bottom plate 25.  U.S. Patent Application No. 2017/0214013 discloses providing plural battery assemblies between a common upper plate and common bottom plate (Figs. 4 and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725